Appeal by defendant from a judgment of the County Court, Westchester County, rendered October 29, 1970, convicting him, upon a jury verdict, of assault in the third degree upon one Nancy Sherman (1st count) and harassment of his wife, Karen Charley, under the third count of the indictment, which charged him with assault in the third degree. Judgment modified, on the law, by reversing the conviction and sentence under the third count of the indictment and dismissing said count. As so modified, judgment affirmed. Harassment is not an included or a lesser count of assault in the third degree (People v. Moyer, 27 N Y 2d 252). Rabin, P. J., Munder, Shapiro, Christ and Brennan, JJ., concur.